Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-25 have been submitted for examination.
Claims 2, 5, 10 have been cancelled.
Claims 1,3,4,6,7,8,9,11,12,13,14,15,16,17,18,19,20,21,22,23,24,25 have been rejected.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 8, 9, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25 are rejected under 35 U.S.C. 103 as being un patentable over Paruthi United States Patent Application Publication 2020/0133761 hereinafter P in view of Hayun International .
In regard to claims 1, 6, 21
P discloses an apparatus, comprising: a number of memory arrays; and a controller, wherein the controller is configured to cause the apparatus to: perform an artificial intelligence (Al) operation on data stored in the number of memory arrays; and perform a debug operation on the (Al) operation to identify errors of the Al operation; (Paragraph 26) & (Paragraph 48 and 51) & (Figure 3)
P does not disclose stop the Al operation in response to performing the debug operation; store data including the identified errors of the Al operation in a temporary memory block of the number of memory arrays; change the data stored in the temporary memory block to correct the identified errors; and continue the Al operation using the changed data.
H teaches stop the Al operation in response to performing the debug operation; store data including the identified errors of the Al operation in a temporary memory block of the number of memory arrays; change the data stored in the temporary memory block to correct the identified errors; and continue the Al operation using the changed data. (Page 1, 2, First paragraphs of Page 3) Examiner states that these passages disclose types of debugging, and how the debug operation is implemented in a working environment, as it steps over the stop, the store, and the continued operation.
P/H does not disclose a number of layers of a neural network, define a layer of the number of layers of the neural network where errors consistently occur at least partially based on the identified errors.

It would have been obvious to one of ordinary skill in the art before the earliest filing date to incorporate number of layers of a neural network and define a layer of the number of layers of the neural network where errors consistently occur at least partially based on the identified errors of A into the memory of P/H.
A person of ordinary skill in the art would have been motivated to apply number of layers of a neural network and define a layer of the number of layers of the neural network where errors consistently occur at least partially based on the identified errors
 of A because as A states; “The present invention may include identifying automatically one or more debug layers associated with deep learning because training deep neural networks may be considered a difficult process that increases non linearly in difficulty. ”
In regard to claim 3
P discloses the apparatus of claim 1, wherein the apparatus includes a number
of registers. (Paragraph 18)
In regard to claim 4
P discloses the apparatus of claim 3, wherein the number of registers include a first register to stop the Al operation. (Paragraph 19)
In regard to claim 7
P discloses the apparatus of claim 6, wherein the Al operation uses input data
and neural network data. (Paragraph 48)
In regard to claim 8

Al operations and bias value data. (Paragraph 46)
In regard to claim 9
P discloses the apparatus of claim 6, wherein the Al operation uses partial results of Al operations and activation function data. (Paragraph 49)
In regard to claim 11
P discloses the apparatus of claim 6, wherein the temporary memory block
is validated. (Figure 6; Items 608-612)
In regard to claim 12
P discloses the apparatus of claim 6, wherein the debug operation includes storing
a result of the debug operation in a temporary memory block of the number of memory arrays. (Paragraphs 62 and 65)
In regard to claim 13
P discloses the apparatus of claim 6, wherein a result of the debug operation is sent to a host. (Paragraph 22)
In regard to claim 14
P discloses an apparatus, comprising:
a number of memory arrays; and a controller, wherein the controller is configured to cause the apparatus to: enable performance of a debug operation on an artificial intelligence (Al) operation by writing an indicator in a register to a particular state in response to receiving a command from a host. (Paragraph 19)
In regard to claim 15
P discloses the apparatus of claim 14, wherein a first bit of the register is

In regard to claim 16
P discloses the apparatus of claim 14, wherein a second bit of the register is programmed to a first state to indicate the Al operation can step forward. (Paragraph 30)
In regard to claim 17
P discloses the apparatus of claim 14, wherein a third bit of the register is programmed to a first state to indicate a temporary block is valid. (Paragraph 55)
In regard to claim 18
P discloses the apparatus of claim 14, wherein a fourth bit of the register is programmed to a first state to store data from the Al operation. (Paragraph 55)
In regard to claim 19
P discloses the apparatus of claim 14, wherein a fifth bit of the register is
programmed to a first state to send a result of the debug operation to a host. (Paragraph 55)
In regard to claim 20
P discloses the apparatus of claim 14, wherein a sixth bit of the register is programmed to a first state to store a result of the debug operation. (Paragraph 55)
In regard to claim 22
P discloses the method of claim 21, further comprising updating a neural network based on a result of the debug operation. (Paragraph 55)
In regard to claim 23

In regard to claim 24
P discloses the method of claim 21, further comprising updating an activation function based on a result of the debug operation. (Paragraph 49) In regard to claim 25 P discloses the method of claim 21, further comprising updating input data based on a result of the debug operation. (Paragraph 61) 
In regard to claim 25
P discloses the method of claim 21, further comprising updating input data based on a result of the debug operation. (Paragraph 61)
Response to Applicant Arguments and Remarks
Arguments and remarks submitted to the Office on 10/18/2021 have been fully considered and are not persuasive in light of the newly submitted 103 rejection. Argument is moot. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE RIAD whose telephone number is (571)272-
8185. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bonzo Bryce can be reached 571-272-3655. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status 
/AR/
/Amine Riad/
Primary Examiner